DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 05/29/2022.
The Amendments to Claims 1, 6, and 8, filed 05/29/2022, are acknowledged and accepted.
Newly submitted Claims 11-14, filed 05/29/2022, are acknowledged and accepted.
Claims 9 and 10 are still withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (2011/0304903) in view of Kuniyoshi et al. (2013/0077018), hereinafter Kuniyoshi.
Regarding claim 1, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), comprising a pixel electrode (122, pixel electrode) and a transparent electrode (31, common electrode) located above the pixel electrode (122, pixel electrode) (paragraph 0053), wherein a display plasma (5, display layer) is provided between the pixel electrode (122, pixel electrode) and the transparent electrode (31, common electrode) (paragraph 0052); and a spacer frame (52b, bulkheads) is located around the display plasma (5, display layer) (paragraph 0086).
Jun fails to disclose wherein the spacer frame and the display plasma comprise supporting microspheres and wherein the display plasma includes electrophoretic particles surrounding on the outside of the supporting microspheres.
Kuniyoshi discloses wherein the spacer frame and the display plasma comprise supporting microspheres (40, spacer balls) and wherein the display plasma includes electrophoretic particles (41, conductive particles) surrounding on the outside of the supporting microspheres (40, spacer balls) (paragraph 0190).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jun with the supporting microspheres of Kuniyoshi for the purpose of the spacer balls being elastically deformed and allowing the particles to come in contact with the electrodes.
Regarding claim 2, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), wherein the display plasma (5, display layer) and the pixel electrode (122, pixel electrode), the spacer frame (52b, bulkheads) and the pixel electrode (122, pixel electrode) are adhered by a lightproof insulating adhesive layer (52, base) (paragraph 0056 discloses the base has insulating properties).
Regarding claim 3, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), wherein an electrically conductive layer (32, conductive portion) is provided between the display plasma (5, display layer) and the transparent electrode (31, common electrode) (paragraph 0078 and figure 1), and the electrically conductive layer (32, conductive portion) is provided between the spacer frame (52b, bulkheads) and the transparent electrode (31, common electrode) (paragraph 0078); and a display area protection layer (321, frame trim) is provided between the spacer frame (52b, bulkhead) and the electrically conductive layer (32, conductive portion), and the display area protection layer (321, frame trim) is provided between an edge area of the display plasma (5, display layer) and the electrically conductive layer (32, conductive portion) (paragraphs 0078-0080).
Regarding claim 4, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), wherein a material of the display area protection layer comprises polyurethane, acrylic resin, epoxy resin or natural polymer (paragraph 0056 discloses polyurethane and polymer). 
Regarding claim 6, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), wherein the electrophoretic particles (7a, white particles and 7b, black particles) comprises at least two kinds of electrophoretic particles having different photoelectric properties (paragraph 0057, 0058, and 0060), and the display plasma has a thickness of 2-300 microns (paragraph 0135 discloses that the capsules are 5-300 µm, the capsules are located within the display layer 5, and therefore the thickness of the display layer 5 is within the range).
Regarding claim 8, Jun discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jun fails to disclose wherein a material of the supporting microspheres comprises resin microspheres and glass microspheres; and the supporting microspheres have a diameter of 2-60 microns.
Kuniyoshi disclose wherein a material of the supporting microspheres comprises resin microspheres and glass microspheres (paragraph 0109).
Although Kuniyoshi does not specifically disclose the supporting microspheres have a diameter of 2-60 microns.  Kuniyoshi does disclose, in paragraphs 0115-0116, that the spacer balls 40 are spherical in shape and are uniform in diameter.
However, the applicant has not established the critical nature of the supporting microspheres have a diameter of 2-60 microns (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and desired/optimum performance. 
Regarding claim 12, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), wherein a base material of the pixel electrode is plastic comprising at least one of Polyimide (PI), Polyethylene Naphthalate (PEN), and Polyethylene Terephthalate (PET) (paragraph 0073).
Regarding claim 13, Jun discloses, in figure 1, a display plasma module (1, electrophoretic display device) (paragraph 0051), wherein the pixel electrode includes a segment code and a dot matrix (paragraph 0077).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (2011/0304903) in view of Kuniyoshi et al. (2013/0077018), hereinafter Kuniyoshi as applied to claim 1 above, and further in view of Kim et al. (2015/0305713), hereinafter Kim.
Regarding claim 5, Jun discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jun fails to disclose wherein an IC module and a flexible circuit board are provided on one side of the spacer frame; the IC module and the flexible circuit board are adhered to the pixel electrode by an electrically conductive adhesive tape; and an edge of the IC module, the flexible circuit board, and the electrically conductive adhesive tape are fixed and sealed on the pixel electrode by an RTV silicone.
Kim discloses wherein an IC module (200, integrated circuit) and a flexible circuit board (171, printed flexible circuit board) are provided on one side of the spacer frame (100, support part) (paragraph 0063); the IC module (200, integrated circuit) and the flexible circuit board (171, flexible printed circuit board) are adhered to the pixel electrode (P, electrode) by an electrically conductive adhesive tape (paragraphs 0057-0059); and an edge of the IC module (200, integrated circuit), the flexible circuit board (171, printed flexible circuit board), and the electrically conductive adhesive tape are fixed and sealed on the pixel electrode (P, electrode) (paragraph 0058 discloses electrically connecting).
Kim fails to disclose conductive adhesive tape with an RTV silicone.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to conductive adhesive tape with an RTV silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jun with the IC module and FCP of Kim for the purpose of driving the particles.
Regarding claim 14, Jun discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jun fails to disclose wherein the display plasma includes a plurality of white particles and a plurality of black particles; the black particles and the white particles are driven by the IC module to make the display screen display black and white color under different electric fields.
Kim discloses wherein the display plasma includes a plurality of white particles and a plurality of black particles; the black particles and the white particles are driven by the IC module to make the display screen display black and white color under different electric fields (paragraphs 0057-0058).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jun with the IC module and FCP of Kim for the purpose of driving the particles.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (2011/0304903) in view of Kuniyoshi et al. (2013/0077018), hereinafter Kuniyoshi as applied to claim 1 above, and further in view of Vilner et al. (2015/0118494), hereinafter Vilner.
Regarding claim 7, Jun discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jun fails to disclose wherein an electrophoretic fluid in the display plasma has a viscosity of 100-100000 cP.
Vilner discloses wherein an electrophoretic fluid in the display plasma has a viscosity of 100-100000 cP (paragraph 0025).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jun with the fluid of Vilner for the purpose of measuring the fluids resistance to flow.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (2011/0304903) in view of Kuniyoshi et al. (2013/0077018), hereinafter Kuniyoshi as applied to claim 1 above, and further in view of Kim et al. (2012/0156436), hereinafter Kim.
Regarding claim 11, Jun discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jun fails to disclose wherein the display plasma further comprises a fluorescent material, and wherein the fluorescent material includes an inorganic fluorescent material and an organic fluorescent material; the inorganic fluorescent material includes a rare earth fluorescent material and a metal sulfide, and the organic fluorescent material includes a small molecule fluorescent material and a macromolecule fluorescent material.
Kim discloses wherein the display plasma further comprises a fluorescent material, and wherein the fluorescent material includes an inorganic fluorescent material and an organic fluorescent material; the inorganic fluorescent material includes a rare earth fluorescent material and a metal sulfide, and the organic fluorescent material includes a small molecule fluorescent material and a macromolecule fluorescent material (paragraph 0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jun with the fluorescence of Kim for the purpose of providing a color conversion luminescent sheet with satisfactory light diffusion, heat resistance, and durability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872